SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

67
CA 11-00496
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


ARDA MAKARCHUK, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

EDWARD MAKARCHUK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEVITT & GORDON, ESQS., NEW HARTFORD (DEAN L. GORDON OF COUNSEL), FOR
DEFENDANT-APPELLANT.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered December 21, 2010. The order, among other
things, denied defendant’s application to hold plaintiff in willful
contempt.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Makarchuk v Makarchuk ([appeal No. 1] ___
AD3d ___ [Jan. 31, 2012]).




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court